62 So. 3d 1240 (2011)
George MANN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-2920.
District Court of Appeal of Florida, Second District.
June 15, 2011.
James Marion Moorman, Public Defender, and Mark C. Katzef, Special Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
BLACK, Judge.
We affirm George Mann's conviction and sentence for robbery with a weapon without comment. However, we remand for the trial court to correct a scrivener's error apparent on the face of the written judgment. While the record reflects that Mann was convicted of robbery with a weapon, the written judgment erroneously indicates he was convicted of robbery with a firearm. See Willingham v. State, 48 So. 3d 173, 173 (Fla. 2d DCA 2010); Carter v. State, 32 So. 3d 67, 67 (Fla. 2d DCA 2009).
Judgment and sentence affirmed; remanded with instructions.
DAVIS and KHOUZAM, JJ., Concur.